UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANANGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09293 DAVIS VARIABLE ACCOUNT FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2010 Date of reporting period: December 31, 2010 ITEM 1.REPORT TO STOCKHOLDERS DAVIS VARIABLE ACCOUNT FUND, INC. Table of Contents Management’s Discussion of Fund Performance: Davis Value Portfolio 2 Davis Financial Portfolio 4 Davis Real Estate Portfolio 6 Fund Overview: Davis Value Portfolio 8 Davis Financial Portfolio 10 Davis Real Estate Portfolio 11 Expense Example 13 Schedule of Investments: Davis Value Portfolio 14 Davis Financial Portfolio 19 Davis Real Estate Portfolio 21 Statements of Assets and Liabilities 24 Statements of Operations 25 Statements of Changes in Net Assets 26 Notes to Financial Statements 28 Financial Highlights: Davis Value Portfolio 36 Davis Financial Portfolio 37 Davis Real Estate Portfolio 38 Report of Independent Registered Public Accounting Firm 39 Fund Information 40 Matters Submitted to a Vote of Shareholders 41 Directors and Officers 42 This Annual Report is authorized for use by existing shareholders.Prospective shareholders must receive a current Davis Variable Account Fund, Inc. prospectus, which contains more information about investment strategies, risks, charges, and expenses.Please read the prospectus carefully before investing or sending money. Shares of the Davis Variable Account Funds are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including possible loss of the principal amount invested. DAVIS VARIABLE ACCOUNT FUND, INC. Management’s Discussion of Fund Performance DAVIS VALUE PORTFOLIO Performance Overview Davis Value Portfolio delivered a total return on net asset value of 12.76% for the year ended December 31, 2010. Over the same time period, the Standard & Poor’s 500® Index(“Index”) returned 15.06%. Every sector1 within the Index registered increases over the year. Consumer discretionary, industrials, and materials were the sectorswithin Index that increased the most. Health care and utilities were the sectors within the Index that increased the least. Factors Impacting the Portfolio’s Performance The Portfolio had more invested in financials than any other sector and they were the most important contributor2 to the Portfolio’s performance. The Portfolio’s financial companies out-performed the corresponding sector within the Index (up 17% versus up 11% for the Index) and had a higher relative average weighting (28% versus 16% for the Index). Berkshire Hathaway3, Wells Fargo, and Julius Baer Group were among the most important contributors to performance. Visa was among the most important detractors from performance. Consumer staple companies were the second most important contributor to the Portfolio’s performance. The Portfolio’s consumer staple companies out-performed the corresponding sector within the Index (up 18% versus up 14% for the Index) and had a higher relative average weighting (15% versus 11% for the Index). Costco Wholesale was among the most important contributors to performance. Energy companies made positive contributions to absolute performance, but were the most important reason that the Portfolio lagged the Index. The Portfolio’s energy companies under-performed the corresponding sector within the Index (up 8% versus up 20% for the Index), but had a higher relative average weighting (16% versus 11% for the Index) in this stronger performing sector. Occidental Petroleum and Canadian Natural Resources were among the most important contributors to performance. EOG Resources, Transocean, and China Coal Energy were among the most important detractors from performance. Industrial companies also made positive contributions to absolute performance, but were the second most important reason that the Portfolio’s performance lagged the Index. The Portfolio’s industrial companies under-performed the corresponding sector within the Index (up 16% versus up 27% for the Index) and had a lower relative average weighting (6% versus 11% for the Index) in this stronger performing sector. China Shipping Development was among the most important detractors from performance. Other important detractors from the Portfolio’s performance included two information technology companies, Hewlett-Packard and Microsoft. Both companies turned in negative returns for the year despite generally positive returns in both the information technology sector and in the overall market. The Portfolio had approximately 21% of its net assets invested in foreign companies at December 31, 2010. As a whole, those companies out-performed the domestic companies held by the Portfolio. Davis Value Portfolio’s investment objective is long-term growth of capital.There can be no assurance that the Portfolio will achieve its objective. Davis Value Portfolio’s principal risks are: market risk, company risk, financial services risk, foreign country risk, small- and medium-capitalization risk, fees and expenses risk, and headline risk. See the prospectus for a full description of each risk. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors.One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Portfolio’s performance is a product both of its appreciation or depreciation and its weighting within the Portfolio.For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies.The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security.The Schedule of Investments lists the Portfolio’s holdings of each company discussed. 2 DAVIS VARIABLE ACCOUNT FUND, INC. Management’s Discussion of Fund Performance DAVIS VALUE PORTFOLIO - (CONTINUED) Comparison of a $10,000 investment in Davis Value Portfolio versus the Standard & Poor’s 500® Indexover 10 years for an investment made on December 31, 2000 Average Annual Total Return for periods ended December 31, 2010 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Fund’s Inception (07/01/99) Gross Expense Ratio Net Expense Ratio Davis Value Portfolio 12.76% 1.21% 2.43% 3.14% 0.63% 0.63% Standard & Poor’s 500® Index 15.06% 2.29% 1.41% 0.99% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange.The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The performance data for Davis Value Portfolio contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Portfolio today.The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed.Portfolio performance changes over time and current performance may be higher or lower than stated.The operating expense ratio may vary in future years.For more current information please call Davis Funds Investor Services at 1-800-279-0279. Portfolio performance numbers are net of all Portfolio operating expenses, but do not include any insurance charges imposed by your insurance company’s separate account.If performance included the effect of these additional charges, the return would be lower. 3 DAVIS VARIABLE ACCOUNT FUND, INC. Management’s Discussion of Fund Performance DAVIS FINANCIAL PORTFOLIO Performance Overview Davis Financial Portfolio delivered a total return on net asset value of 11.10% for the year ended December 31, 2010.Over the same time period, the Standard & Poor’s 500® Index(“Index”) returned 15.06%.The Portfolio’s financial sector holdings out-performed the corresponding sector1 holdings within the Index, but under-performed the Index as a whole. Factors Impacting the Portfolio’s Performance The Portfolio’s diversified financial companies were the most important contributor2 to the Portfolio’s performance. The Portfolio’s diversified financial companies out-performed the corresponding industry group within the Index (up 14% versus up 4% for the Index). Julius Baer Group3, Brookfield Asset Management, Oaktree, and American Express were among the most important contributors to performance. Bank of America, Charles Schwab, and Visa were among the most important detractors from performance. The Portfolio’s insurance companies under-performed the corresponding industry group within the Index (up 5% versus up 16% for the Index). Loews, Progressive, and Markel were among the top contributors to performance. China Life Insurance was among the most important detractors from performance. The Portfolio’s banking companies out-performed the corresponding industry group within the Index (up 25% versus up 20% for the Index). Wells Fargo and State Bank of India were among the most important contributors to performance. The Portfolio had a limited amount of assets invested in other sectors. Overall, those sectors made positive contributions to performance, but detracted relative to the Index. Canadian Natural Resources was among the most important contributors to performance while Sealed Air and D&B Corp. were among the most important detractors from performance. The Portfolio no longer owns Sealed Air. The Portfolio had approximately 31% of its assets invested in foreign companies at December 31, 2010. As a whole, those companies out-performed the domestic companies held by the Portfolio. Davis Financial Portfolio’s investment objective is long-term growth of capital.There can be no assurance that the Portfolio will achieve its objective.Davis Financial Portfolio’s principal risks are: market risk, company risk, concentrated financial services portfolio risk, foreign country risk, small- and medium-capitalization risk, fees and expenses risk, focused portfolio risk, and headline risk.See the prospectus for a full description of each risk. Davis Financial Portfolio concentrates its investments in the financial sector, and it may be subject to greater risks than a portfolio that does not concentrate its investments in a particular sector.The Portfolio’s investment performance, both good and bad, is expected to reflect the economic performance of the financial sector more than a portfolio that does not concentrate its portfolio. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors.One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Portfolio’s performance is a product both of its appreciation or depreciation and its weighting within the Portfolio.For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies.The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security.The Schedule of Investments lists the Portfolio’s holdings of each company discussed. 4 DAVIS VARIABLE ACCOUNT FUND, INC. Management’s Discussion of Fund Performance DAVIS FINANCIAL PORTFOLIO - (CONTINUED) Comparison of a $10,000 investment in Davis Financial Portfolio versus the Standard & Poor’s 500® Indexover 10 years for an investment made on December 31, 2000 Average Annual Total Return for periods ended December 31, 2010 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Fund’s Inception (07/01/99) Gross Expense Ratio Net Expense Ratio Davis Financial Portfolio 11.10% (1.30)% 0.99% 2.59% 0.69% 0.69% Standard & Poor’s 500® Index 15.06% 2.29% 1.41% 0.99% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange.The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The performance data for Davis Financial Portfolio contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Portfolio today.The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed.Portfolio performance changes over time and current performance may be higher or lower than stated.The operating expense ratio may vary in future years.For more current information please call Davis Funds Investor Services at 1-800-279-0279. Portfolio performance numbers are net of all Portfolio operating expenses, but do not include any insurance charges imposed by your insurance company’s separate account.If performance included the effect of these additional charges, the return would be lower. Davis Financial Portfolio received a favorable class action settlement from a company that it no longer owns.This settlement had a material impact on the investment performance of the Portfolio in 2009.This was a one-time event that is unlikely to be repeated. 5 DAVIS VARIABLE ACCOUNT FUND, INC. Management’s Discussion of Fund Performance DAVIS REAL ESTATE PORTFOLIO Performance Overview Davis Real Estate Portfolio delivered a total return on net asset value of 19.70% for the year ended December 31, 2010. Over the same time period, the Wilshire U.S. Real Estate Securities Index(“Index”) returned 29.12%. Every sub-industry1 within the Index delivered positive returns. Real estate operating companies, residential REITs, and retail REITs delivered the strongest performances while office REITs, industrial REITs, and diversified REITs delivered the weakest (but still positive) performances. Factors Impacting the Portfolio’s Performance Retail REITs were the most important contributor2 to performance. The Portfolio’s retail REITs under-performed the corresponding sub-industry within the Index (up 32% versus up 33% for the Index) and had a lower relative average weighting (13% versus 24% for the Index). Regency Centers3 and CBL & Associates were among the most important contributors to performance. The Portfolio had more invested in office REITs than in any other sub-industry and they were an important contributor to the Portfolio’s absolute performance.However, office REITs were the most important detractor relative to the Index. The Portfolio’s office REITs under-performed the corresponding sector within the Index (up 12% versus up 17% for the Index) and had a higher relative average weighting (31% versus 17% for the Index) in this weaker performing sub-industry. Boston Properties and Alexandria Real Estate were among the most important contributors to performance. DuPont Fabros Technology, Coresite Realty, and Corporate Office Properties were among the most important detractors from performance. Residential REITs were also an important contributor to the Portfolio’s absolute performance, but similar to office REITs, were also an important detractor from performance relative to the Index. The Portfolio’s residential REITs under-performed the corresponding sub-industry within the Index (up 32% versus up 46% for the Index) and had a lower relative average weighting (11% versus 17% for the Index) in this stronger performing sub-industry. Essex Property Trust and American Campus were among the most important contributors to performance. Forest City Enterprises was the single most important contributor to the Portfolio’s performance. The Portfolio benefited from both its large investment in Forest City Enterprises (approximately 8% at December 31, 2010) together with its strong investment performance (up 42%). Cousins Properties and ProLogis were among the most important detractors from performance. The Portfolio no longer owns Cousins Properties or ProLogis. Davis Real Estate Portfolio’s investment objective is total return through a combination of growth and income.There can be no assurance that the Portfolio will achieve its objective.Davis Real Estate Portfolio’s principal risks are: market risk, company risk, concentrated real estate services portfolio risk, focused portfolio risk, foreign country risk, small- and medium-capitalization risk, fees and expenses risk, and headline risk.See the prospectus for a full description of each risk. Davis Real Estate Portfolio concentrates its investments in the real estate sector, and it may be subject to greater risks than a portfolio that does not concentrate its investments in a particular sector.The Portfolio’s investment performance, both good and bad, is expected to reflect the economic performance of the real estate sector much more than a portfolio that does not concentrate its portfolio. Davis Real Estate Portfolio is allowed to focus its investments in fewer companies, and it may be subject to greater risks than a more diversified portfolio that is not allowed to focus its investments in a few companies.Should the portfolio manager determine that it is prudent to focus the Portfolio’s portfolio in a few companies, the Portfolio’s investment performance, both good and bad, is expected to reflect the economic performance of its more focused portfolio. 1 The companies included in the Wilshire U.S. Real Estate Securities Index are divided into eight sub-industries. 2A company’s or sector’s contribution to or detraction from the Portfolio’s performance is a product both of its appreciation or depreciation and its weighting within the Portfolio.For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies.The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security.The Schedule of Investments lists the Portfolio’s holdings of each company discussed. 6 DAVIS VARIABLE ACCOUNT FUND, INC. Management’s Discussion of Fund Performance DAVIS REAL ESTATE PORTFOLIO - (CONTINUED) Comparison of a $10,000 investment in Davis Real Estate Portfolio versus the Standard & Poor’s 500® Index and the Wilshire U.S. Real Estate Securities Indexover 10 years for an investment made on December 31, 2000 Average Annual Total Return for periods ended December 31, 2010 Fund & Benchmark Indices 1-Year 5-Year 10-Year Since Fund’s Inception (07/01/99) Gross Expense Ratio Net Expense Ratio Davis Real Estate Portfolio 19.70% (1.01)% 8.16% 7.95% 0.81% 0.81% Standard & Poor’s 500® Index 15.06% 2.29% 1.41% 0.99% Wilshire U.S. Real Estate Securities Index 29.12% 2.32% 10.34% 10.55% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange.The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The Wilshire U.S. Real Estate Securities Index is a broad measure of the performance of publicly traded real estate securities. It reflects no deduction for fees or expenses.Investments cannot be made directly in the Index. The performance data for Davis Real Estate Portfolio contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Portfolio today.The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed.Portfolio performance changes over time and current performance may be higher or lower than stated.The operating expense ratio may vary in future years.For more current information please call Davis Funds Investor Services at 1-800-279-0279. Portfolio performance numbers are net of all Portfolio operating expenses, but do not include any insurance charges imposed by your insurance company’s separate account.If performance included the effect of these additional charges, the return would be lower. 7 DAVIS VARIABLE ACCOUNT FUND, INC. Fund Overview DAVIS VALUE PORTFOLIO December 31, 2010 Portfolio Composition Industry Weightings (% of Fund’s 12/31/10 Net Assets) (% of 12/31/10 Long Term Portfolio) Fund S&P 500® Common Stock (U.S.) 75.86% Energy 15.61% 12.03% Common Stock (Foreign) 20.96% Diversified Financials 13.25% 7.53% Convertible Bonds (Foreign) 0.21% Health Care 13.04% 10.91% Convertible Bonds (U.S.) 0.10% Insurance 9.07% 3.90% Short Term Investments 18.49% Materials 9.06% 3.74% Other Assets & Liabilities (15.62)% Food & Staples Retailing 9.04% 2.36% 100.00% Food, Beverage & Tobacco 6.72% 5.87% Information Technology 5.07% 18.65% Banks 4.72% 3.10% Retailing 3.18% 3.71% Transportation 2.74% 2.02% Commercial & Professional Services 2.53% 0.60% Other 2.19% 13.97% Automobiles & Components 1.64% 0.87% Household & Personal Products 1.14% 2.41% Capital Goods 1.00% 8.33% 100.00% 100.00% Top 10 Long Term Holdings (% of Fund’s 12/31/10 Net Assets) Costco Wholesale Corp. Food & Staples Retailing 5.01% Wells Fargo & Co. Commercial Banks 4.58% American Express Co. Consumer Finance 4.28% CVS Caremark Corp. Food & Staples Retailing 3.77% EOG Resources, Inc. Energy 3.38% Occidental Petroleum Corp. Energy 3.28% Loews Corp. Multi-line Insurance 3.05% Merck & Co., Inc. Pharmaceuticals, Biotechnology & Life Sciences 2.95% Devon Energy Corp. Energy 2.95% Canadian Natural Resources Ltd. Energy 2.94% 8 DAVIS VARIABLE ACCOUNT FUND, INC. Fund Overview DAVIS VALUE PORTFOLIO - (CONTINUED) December 31, 2010 New Positions Added (01/01/10-12/31/10) (Highlighted positions are those greater than 0.50% of Fund’s 12/31/10 net assets) Security Industry Date of 1st Purchase % of Fund’s 12/31/10 Net Assets Air Products and Chemicals, Inc. Materials 08/24/10 0.26% America Movil SAB de C.V., Series L, ADR Telecommunication Services 04/21/10 0.32% Aon Corp. Insurance Brokers 07/12/10 0.13% Baxter International Inc. Health Care Equipment & Services 04/22/10 0.61% Charles Schwab Corp. Capital Markets 08/31/10 0.06% Fairfax Financial Holdings Ltd., 144A Multi-line Insurance 02/23/10 0.22% Kraft Foods Inc., Class A Food, Beverage & Tobacco 12/17/10 0.29% Lockheed Martin Corp. Capital Goods 09/20/10 0.63% Nestle S.A. Food, Beverage & Tobacco 03/09/10 0.18% Praxair, Inc. Materials 05/21/10 0.22% Roche Holding AG - Genusschein Pharmaceuticals, Biotechnology & Life Sciences 07/16/10 0.93% Schlumberger Ltd. Energy 06/07/10 0.23% Unilever NV, NY Shares Food, Beverage & Tobacco 02/09/10 0.40% Positions Closed (01/01/10-12/31/10) (Gains and losses greater than $1,000,000 are highlighted) Security Industry Date of Final Sale Realized Gain (Loss) ABB Ltd., ADR Capital Goods 12/01/10 $ 461,458 AES Corp. Utilities 02/17/10 (15,445) Amazon.com, Inc. Retailing 07/13/10 1,639,800 Berkshire Hathaway Inc., Class B Property & Casualty Insurance 05/07/10 159,903 Cardinal Health, Inc. Health Care Equipment & Services 07/09/10 382,905 CareFusion Corp. Health Care Equipment & Services 08/13/10 51,431 Comcast Corp., Special Class A Media 02/24/10 ConocoPhillips Energy 07/09/10 864,106 Cosco Pacific Ltd. Transportation 09/17/10 DIRECTV, Class A Media 01/21/10 1,491,847 Garmin Ltd. Consumer Durables & Apparel 01/04/10 4,522 H&R Block, Inc. Consumer Services 09/10/10 Harley-Davidson, Inc., Sr. Notes, 15.00%, 02/01/14 Automobiles & Components 12/08/10 564,023 Hartford Financial Services Group, Inc. Multi-line Insurance 01/13/10 1,192,361 Laboratory Corp. of America Holdings Health Care Equipment & Services 05/28/10 487,432 Level 3 Communications, Inc., Conv. Sr. Notes, 10.00%, 05/01/11 Telecommunication Services 05/27/10 26,720 News Corp., Class A Media 09/24/10 PACCAR Inc. Capital Goods 06/10/10 436,101 Principal Financial Group, Inc. Life & Health Insurance 02/01/10 UnitedHealth Group Inc. Health Care Equipment & Services 01/05/10 99,533 United Parcel Service, Inc., Class B Transportation 07/23/10 320,294 Walt Disney Co. Media 10/05/10 1,970,493 9 DAVIS VARIABLE ACCOUNT FUND, INC. Fund Overview DAVIS FINANCIAL PORTFOLIO December 31, 2010 Portfolio Composition Industry Weightings (% of Fund’s 12/31/10 Net Assets) (% of12/31/10 Stock Holdings) Fund S&P 500® Common Stock (U.S.) 67.63% Diversified Financials 41.41% 7.53% Common Stock (Foreign) 30.70% Insurance 31.71% 3.90% Short Term Investments 1.21% Banks 17.39% 3.10% Other Assets & Liabilities 0.46% Energy 6.77% 12.03% 100.00% Commercial & Professional Services 2.72% 0.60% Information Technology – 18.65% Health Care – 10.91% Capital Goods – 8.33% Food, Beverage & Tobacco – 5.87% Other – 29.08% 100.00% 100.00% Top 10 Long Term Holdings (% of Fund’s 12/31/10 Net Assets) Transatlantic Holdings, Inc. Reinsurance 8.82% State Bank of India Ltd., GDR Commercial Banks 8.01% American Express Co. Consumer Finance 7.80% Loews Corp. Multi-line Insurance 7.02% Wells Fargo & Co. Commercial Banks 6.68% Canadian Natural Resources Ltd. Energy 6.66% Oaktree Capital Group LLC, Class A Diversified Financial Services 5.46% Julius Baer Group Ltd. Capital Markets 5.34% Bank of New York Mellon Corp. Capital Markets 5.21% Markel Corp. Property & Casualty Insurance 4.91% New Positions Added (01/01/10-12/31/10) (Highlighted positions are those greater than 0.30% of Fund’s 12/31/10 net assets) Security Industry Date of 1st Purchase % of Fund’s 12/31/10 Net Assets SKBHC Holdings LLC Commercial Banks 11/08/10 0.48% U.S. Bancorp Commercial Banks 02/11/10 0.47% Positions Closed (01/01/10-12/31/10) (Gains greater than $500,000 are highlighted) Security Industry Date of Final Sale Realized Gain FPIC Insurance Group, Inc. Property & Casualty Insurance 05/19/10 $ JPMorgan Chase & Co. Diversified Financial Services 04/08/10 Sealed Air Corp. Materials 02/01/10 10 DAVIS VARIABLE ACCOUNT FUND, INC. Fund Overview DAVIS REAL ESTATE PORTFOLIO December 31, 2010 Portfolio Composition Industry Weightings (% of Fund’s 12/31/10 Net Assets) (% of 12/31/10 Long Term Portfolio) Wilshire U.S. Real Estate Securities Index Common Stock 85.08% Preferred Stock 7.86% Fund Convertible Bonds 2.68% Office REITs 34.98% 15.55% Short Term Investments 4.19% Residential REITs 11.74% 17.14% Other Assets & Liabilities 0.19% Retail REITs 10.42% 24.36% 100.00% Real Estate Operating Companies 10.27% 2.24% Specialized REITs 9.96% 25.88% Telecommunication Services 8.71% – Other 7.81% 8.83% Industrial REITs 6.11% 6.00% 100.00% 100.00% Top 10 Long Term Holdings (% of Fund’s 12/31/10 Net Assets) Forest City Enterprises, Inc., Class A Real Estate Operating Companies 7.51% American Campus Communities, Inc. Residential REITs 5.73% Alexandria Real Estate Equities, Inc. Office REITs 5.39% DuPont Fabros Technology Inc. Office REITs 4.44% Essex Property Trust, Inc. Residential REITs 3.97% Regency Centers Corp. Retail REITs 3.94% Alexander & Baldwin, Inc. Transportation 3.44% Ventas, Inc. Specialized REITs 3.29% Alexandria Real Estate Equities, Inc., 7.00%, Series D, Conv. Pfd. Office REITs 3.26% Crown Castle International Corp. Telecommunication Services 3.01% 11 DAVIS VARIABLE ACCOUNT FUND, INC. Fund Overview DAVIS REAL ESTATE PORTFOLIO - (CONTINUED) December 31, 2010 New Positions Added (01/01/10-12/31/10) (Highlighted positions are those greater than 3.00% Fund’s of 12/31/10 net assets) Security Industry Date of 1st Purchase % of Fund’s 12/31/10 Net Assets American Tower Corp., Class A Telecommunication Services 01/11/10 2.52% AvalonBay Communities, Inc. Residential REITs 01/20/10 – Brookdale Senior Living Inc. Real Estate Operating Companies 10/22/10 1.86% CB Richard Ellis Group, Inc., Class A Real Estate Services 10/26/10 1.14% Coresite Realty Corp. Office REITs 09/22/10 2.93% Crown Castle International Corp. Telecommunication Services 01/11/10 3.01% DuPont Fabros Technology Inc. Office REITs 05/13/10 4.44% EastGroup Properties, Inc. Industrial REITs 09/13/10 2.19% Entertainment Properties Trust Specialized REITs 01/22/10 2.93% Highwoods Properties, Inc. Office REITs 04/22/10 2.65% SBA Communications Corp., Class A Telecommunication Services 01/11/10 2.80% Toll Brothers, Inc. Homebuilding 08/26/10 0.63% UDR, Inc. Residential REITs 04/22/10 1.52% Positions Closed (01/01/10-12/31/10) (Gains and losses greater than $200,000 are highlighted) Security Industry Date of Final Sale Realized Gain (Loss) AvalonBay Communities, Inc. Residential REITs 04/21/10 $ 158,182 Brookfield Asset Management Inc., Class A Capital Markets 03/03/10 CBL & Associates Properties, Inc. Retail REITs 10/29/10 303,225 Cousins Properties, Inc. Diversified REITs 07/19/10 Digital Realty Trust, Inc., 8.50%, Series A Office REITs 08/24/10 53,750 Equity Residential Residential REITs 12/17/10 52,251 Host Hotels & Resorts Inc. Specialized REITs 04/15/10 132,235 Macerich Co. Retail REITs 01/07/10 16,340 ProLogis Industrial REITs 01/28/10 107,017 ProLogis, Conv. Sr. Notes, 2.25%, 04/01/37 Industrial REITs 05/26/10 213,214 12 DAVIS VARIABLE ACCOUNT FUND, INC. Expense Example Example As a shareholder of each Fund, you incur ongoing costs only, including advisory and administrative fees and other Fund expenses. The Expense Example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Expense Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period indicated, which for each Fund is for the six-month period ended December 31, 2010. Please note that the Expense Example is general and does not reflect charges imposed by your insurance company’s separate account or account specific costs, which may increase your total costs of investing in the Fund. If these charges or account specific costs were included in the Expense Example, the expenses would have been higher. Actual Expenses The information represented in the row entitled “Actual” provides information about actual account values and actual expenses.You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then, multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information represented in the row entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the information in the row entitled “Hypothetical” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. Beginning Account Value (07/01/10) Ending Account Value (12/31/10) Expenses Paid During Period* (07/01/10-12/31/10) Davis Value Portfolio (annualized expense ratio 0.63%**) Actual Hypothetical Davis Financial Portfolio (annualized expense ratio 0.69%**) Actual Hypothetical Davis Real Estate Portfolio (annualized expense ratio 0.79%**) Actual Hypothetical Hypothetical assumes 5% annual return before expenses. *Expenses are equal to each Fund’s annualized operating expense ratio, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). **The expense ratios reflect the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements from the Adviser. 13 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO December 31, 2010 Shares Value (Note 1) COMMON STOCK – (96.82%) CONSUMER DISCRETIONARY – (5.51%) Automobiles & Components – (1.60%) Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.23%) Hunter Douglas NV(Netherlands) Media – (0.59%) Grupo Televisa S.A., ADR(Mexico)* Liberty Media - Starz, Series A* Retailing – (3.09%) Bed Bath & Beyond Inc.* CarMax, Inc.* Liberty Media Corp. - Interactive, Series A* Total Consumer Discretionary CONSUMER STAPLES – (16.42%) Food & Staples Retailing – (8.78%) Costco Wholesale Corp. CVS Caremark Corp. Food, Beverage & Tobacco – (6.53%) Coca-Cola Co. Diageo PLC, ADR(United Kingdom) Heineken Holding NV(Netherlands) Hershey Co. Kraft Foods Inc., Class A Mead Johnson Nutrition Co. Nestle S.A.(Switzerland) Philip Morris International Inc. Unilever NV, NY Shares(Netherlands) Household & Personal Products – (1.11%) Natura Cosmeticos S.A.(Brazil) Procter & Gamble Co. Total Consumer Staples ENERGY – (15.16%) Canadian Natural Resources Ltd.(Canada) China Coal Energy Co. - H(China) Devon Energy Corp. EOG Resources, Inc. Occidental Petroleum Corp. OGX Petroleo e Gas Participacoes S.A.(Brazil)* Schlumberger Ltd. Transocean Ltd.* Total Energy 14 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) December 31, 2010 Shares Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (27.15%) Banks – (4.58%) Commercial Banks – (4.58%) Wells Fargo & Co. $ Diversified Financials – (12.87%) Capital Markets – (7.83%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. GAM Holding Ltd.(Switzerland)* Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Consumer Finance – (4.28%) American Express Co. Diversified Financial Services – (0.76%) JPMorgan Chase & Co. Moody's Corp. Visa Inc., Class A Insurance – (8.80%) Insurance Brokers – (0.13%) Aon Corp. Multi-line Insurance – (3.71%) Fairfax Financial Holdings Ltd.(Canada) Fairfax Financial Holdings Ltd., 144A(Canada)(a)(b) Loews Corp. Property & Casualty Insurance – (3.92%) Berkshire Hathaway Inc., Class A* 56 Markel Corp.* Progressive Corp. (Ohio) Reinsurance – (1.04%) Transatlantic Holdings, Inc. Real Estate – (0.90%) Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (12.66%) Health Care Equipment & Services – (3.47%) Baxter International Inc. Becton, Dickinson and Co. Express Scripts, Inc.* 15 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) December 31, 2010 Shares Value (Note 1) COMMON STOCK – (CONTINUED) HEALTH CARE – (CONTINUED) Pharmaceuticals, Biotechnology & Life Sciences – (9.19%) Agilent Technologies, Inc.* $ Johnson & Johnson Merck & Co., Inc. Pfizer Inc. Roche Holding AG - Genusschein(Switzerland) Total Health Care INDUSTRIALS – (6.09%) Capital Goods – (0.97%) Lockheed Martin Corp. Tyco International Ltd. Commercial & Professional Services – (2.46%) D&B Corp. Iron Mountain Inc. Transportation – (2.66%) China Merchants Holdings International Co., Ltd.(China) China Shipping Development Co. Ltd. - H(China) Kuehne & Nagel International AG(Switzerland) LLX Logistica S.A.(Brazil)* PortX Operacoes Portuarias S.A.(Brazil)* Total Industrials INFORMATION TECHNOLOGY – (4.92%) Semiconductors & Semiconductor Equipment – (1.73%) Texas Instruments Inc. Software & Services – (2.43%) Activision Blizzard, Inc. Google Inc., Class A* Microsoft Corp. Technology Hardware & Equipment – (0.76%) Hewlett-Packard Co. Total Information Technology 16 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) December 31, 2010 Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) MATERIALS – (8.59%) Air Products and Chemicals, Inc. $ BHP Billiton PLC(United Kingdom) Martin Marietta Materials, Inc. Monsanto Co. Potash Corp. of Saskatchewan Inc.(Canada) Praxair, Inc. Rio Tinto PLC(United Kingdom) Sealed Air Corp. Sino-Forest Corp.(Canada)* Sino-Forest Corp., 144A(Canada)*(a)(b) Vulcan Materials Co. Total Materials TELECOMMUNICATION SERVICES – (0.32%) America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $290,238,207) CONVERTIBLE BONDS – (0.31%) MATERIALS – (0.21%) Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13(Canada)(b) $ Total Materials TELECOMMUNICATION SERVICES – (0.10%) Level 3 Communications, Inc., Conv. Sr. Notes, 15.00%, 01/15/13 Total Telecommunication Services TOTAL CONVERTIBLE BONDS – (Identified cost $1,136,000) SHORT TERM INVESTMENTS – (18.49%) Banc of America Securities LLC Joint Repurchase Agreement, 0.25%, 01/03/11, dated 12/31/10, repurchase value of $16,808,350 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.104%-6.50%, 06/01/25-12/01/40, total market value $17,144,160) Goldman, Sachs & Co. Joint Repurchase Agreement, 0.16%, 01/03/11, dated 12/31/10, repurchase value of $20,170,269 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-6.50%, 12/01/25-01/01/41, total market value $20,573,400) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.24%, 01/03/11, dated 12/31/10, repurchase value of $50,426,009 (collateralized by: U.S. Government agency obligations in a pooled cash account, 3.125%-7.50%, 01/31/12-05/15/37, total market value $51,433,500) TOTAL SHORT TERM INVESTMENTS – (Identified cost $87,403,000) Total Investments – (115.62%) – (Identified cost $378,777,207) – (c) 546,565,265 Liabilities Less Other Assets – (15.62%) Net Assets – (100.00%) $ 472,734,210 ADR: American Depositary Receipt 17 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVISVALUE PORTFOLIO - (CONTINUED) December 31, 2010 * Non-Income producing security. (a) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $1,232,692 or 0.26% of the Fund's net assets as of December 31, 2010. (b) Restricted Security – See Note 7 of the Notes to Financial Statements. (c) Aggregate cost for federal income tax purposes is $381,345,068.At December 31, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 166,674,172 Unrealized depreciation Net unrealized appreciation $ 165,220,197 See Notes to Financial Statements 18 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS FINANCIAL PORTFOLIO December 31, 2010 Shares Value (Note 1) COMMON STOCK – (98.33%) ENERGY – (6.66%) Canadian Natural Resources Ltd.(Canada) $ Total Energy FINANCIALS – (89.00%) Banks – (17.10%) Commercial Banks – (17.10%) Banco Santander Brasil S.A., ADS(Brazil) ICICI Bank Ltd., ADR(India) SKBHC Holdings LLC*(a) State Bank of India Ltd., GDR(India) U.S. Bancorp Wells Fargo & Co. Diversified Financials – (40.72%) Capital Markets – (21.96%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. GAM Holding Ltd.(Switzerland)* Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) T. Rowe Price Group Inc. Consumer Finance – (8.31%) American Express Co. (b) First Marblehead Corp.* Diversified Financial Services – (10.45%) Bank of America Corp. Cielo S.A.(Brazil) Moody's Corp. Oaktree Capital Group LLC, Class A(a) RHJ International(Belgium)* Visa Inc., Class A Insurance – (31.18%) Life & Health Insurance – (2.74%) China Life Insurance Co., Ltd., ADR(China) Multi-line Insurance – (7.02%) Loews Corp. (b) Property & Casualty Insurance – (9.80%) ACE Ltd. Markel Corp.* Progressive Corp. (Ohio) 19 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS FINANCIAL PORTFOLIO - (CONTINUED) December 31, 2010 Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (Continued) Reinsurance – (11.62%) Everest Re Group, Ltd. $ Transatlantic Holdings, Inc. Total Financials INDUSTRIALS – (2.67%) Commercial & Professional Services – (2.67%) D&B Corp. Total Industrials TOTAL COMMON STOCK – (Identified cost $58,783,844) SHORT TERM INVESTMENTS – (1.21%) Banc of America Securities LLC Joint Repurchase Agreement, 0.25%, 01/03/11, dated 12/31/10, repurchase value of $191,004 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.104%-6.50%, 06/01/25-12/01/40, total market value $194,820) $ Goldman, Sachs & Co. Joint Repurchase Agreement, 0.16%, 01/03/11, dated 12/31/10, repurchase value of $230,003 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-6.50%, 12/01/25-01/01/41, total market value $234,600) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.24%, 01/03/11, dated 12/31/10, repurchase value of $574,011 (collateralized by: U.S. Government agency obligations in a pooled cash account, 3.125%-7.50%, 01/31/12-05/15/37, total market value $585,480) TOTAL SHORT TERM INVESTMENTS – (Identified cost $995,000) Total Investments – (99.54%) – (Identified cost $59,778,844) – (c) Other Assets Less Liabilities – (0.46%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share GDR: Global Depositary Receipt * Non-Income producing security. (a)Restricted Security – See Note 7 of the Notes to Financial Statements. (b)A portion of these securities is pledged to cover unfunded capital commitments at December 31, 2010. (c)Aggregate cost for federal income tax purposes is $60,471,943.At December 31, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 20 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO December 31, 2010 Shares Value (Note 1) COMMON STOCK – (85.08%) CONSUMER DISCRETIONARY – (0.63%) Consumer Durables & Apparel – (0.63%) Homebuilding – (0.63%) Toll Brothers, Inc.* $ Total Consumer Discretionary FINANCIALS – (72.68%) Real Estate – (72.68%) Real Estate Investment Trusts (REITs) – (62.18%) Diversified REITs – (2.27%) Vornado Realty Trust Industrial REITs – (4.72%) DCT Industrial Trust Inc. EastGroup Properties, Inc. Office REITs – (25.26%) Alexandria Real Estate Equities, Inc. Boston Properties, Inc. Coresite Realty Corp. Corporate Office Properties Trust Digital Realty Trust, Inc. Douglas Emmett, Inc. DuPont Fabros Technology Inc. Highwoods Properties, Inc. Residential REITs – (11.22%) American Campus Communities, Inc. Essex Property Trust, Inc. UDR, Inc. Retail REITs – (9.19%) Federal Realty Investment Trust Regency Centers Corp. Simon Property Group, Inc. Taubman Centers, Inc. Specialized REITs – (9.52%) Cogdell Spencer, Inc. Entertainment Properties Trust LaSalle Hotel Properties Ventas, Inc. Real Estate Management & Development – (10.50%) Real Estate Operating Companies – (9.36%) Brookdale Senior Living Inc.* Forest City Enterprises, Inc., Class A* 21 DAVIS VARIABLE ACCOUNT FUND, INC.
